            Case 1:16-vv-01225-UNJ Document 55 Filed 04/24/19 Page 1 of 4




    In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                  Filed: April 5, 2019

* * * * * * * * * * * * *  *
CHARLES STAUBER,           *
                           *
     Petitioner,           *                         No. 16-1225V
                           *                         Special Master Oler
v.                         *
                           *                         Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
            Respondent.    *
* * * * * * * * * * * * * *
Bruce W. Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for Petitioner.
Jennifer L. Reynaud, United States Department of Justice, Washington, DC, for Respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

       On September 29, 2016, Charles Stauber (“petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that he developed acute transverse myelitis, cervical myelopathy,
residual myelomalacia, and syringomyelia as a result of receiving an influenza vaccination on
October 24, 2014. See Petition, ECF No. 1. On December 14, 2018, the parties filed a stipulation,
which the undersigned adopted as her Decision awarding damages on December 17, 2018.
Decision, ECF No. 45.

         On December 20, 2018, Petitioner filed an application for attorneys’ fees and costs. ECF

1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims'
website. This means the ruling will be available to anyone with access to the Internet. In
accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical
or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access. Because this unpublished
ruling contains a reasoned explanation for the action in this case, the undersigned is required to
post it on the United States Court of Federal Claims' website in accordance with the E-Government
Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
          Case 1:16-vv-01225-UNJ Document 55 Filed 04/24/19 Page 2 of 4



No. 49 (“Fees App.”). Petitioner requests total attorneys’ fees and costs in the amount of
$47,302.35, representing $44,035.95 in attorneys’ fees, $3,266.40 in attorneys’ costs. Fees App at
1-2. Pursuant to General Order No. 9, Petitioner has indicated that he has not personally incurred
any costs in pursuit of this litigation. Fees App. Ex. D. Respondent responded to the motion on
December 16, 2018, indicating that “Respondent is satisfied the statutory requirements for an
award of attorneys’ fees and costs are met in this case” and requesting that the undersigned
“exercise her discretion and determine a reasonable award for attorneys’ fees and costs.” Resp’t’s
Resp. at 2-3. ECF No. 32. Petitioner did not file a reply thereafter.

       This matter is now ripe for consideration.

I.     Reasonable Attorneys’ Fees and Costs

         The Vaccine Act permits an award of “reasonable attorneys' fees” and “other costs.” §
15(e)(1). If a petitioner succeeds on the merits of his or her claim, the award of attorneys' fees is
automatic. Id.; see Sebelius v. Cloer, 133 S. Ct. 1886, 1891 (2013). However, a petitioner need not
prevail on entitlement to receive a fee award as long as the petition was brought in “good faith”
and there was a “reasonable basis” for the claim to proceed. § 15(e)(1). Here, although petitioner
was not successful in pursuing his claim, the undersigned finds that both elements have been met.
First, the undersigned does not doubt that petitioner brought his claim in a good-faith belief that
his vaccination played a causal role in his injury. Additionally, the claim possessed sufficient
objective support to meet the second half of the reasonable basis test, and Respondent has not
challenged the reasonable basis of the claim. Accordingly, a final award of attorneys’ fees and
costs is proper.

        It is “well within the special master's discretion” to determine the reasonableness of fees.
Saxton v. Sec'y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec'y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys' fees and
costs.”). Applications for attorneys' fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum v. Stenson, 465 U.S. 886, 895 (1984). The “prevailing market rate”
is akin to the rate “in the community for similar services by lawyers of reasonably comparable
skill, experience and reputation.” Id. at 895, n.11. The petitioner bears the burden of providing
adequate evidence to prove that the requested hourly rate is reasonable. Id.

       a. Reasonable Hourly Rates

       Petitioner requests the following rates of compensation for his attorneys: for Mr. Slane:
$300.00 per hour for work performed in 2015, $325.00 per hour for work performed in 2016,
$335.00 per hour for work performed in 2017, and $345.00 per hour for work performed in 2018;
for Jimmy Zgheib, $200.00 per hour for work performed in 2015, $215.00 per hour for work
performed in 2016 and $225.00 per hour for work performed in 2017; for AnnMarie Sayad,


                                                 2
          Case 1:16-vv-01225-UNJ Document 55 Filed 04/24/19 Page 3 of 4



$215.00 per hour for work performed in 2016, and $225.00 per hour for work performed in 2017;
and for Christian Martinez, $200.00 per hour for work performed in 2018. Fees App. Tab A at
325. For the work of paralegals and law clerks, petitioners request amounts between $140.00 and
$148.00 per hour for work performed from 2016-2018. Id. These rates are consistent with what
Mr. Slane and his associates have consistently been awarded for their work within the Vaccine
Program. Accordingly, no adjustment is necessary.

       b. Reasonable Hours Expended

         Attorneys' fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521 (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). Additionally, it is well-established that billing for
administrative/clerical tasks is not permitted in the Vaccine Program. Rochester v. United States,
18 Cl. Ct. 379, 387 (1989); Arranga v. Sec’y of Health & Human Servs., No. 02-1616V, 2018 WL
2224959, at *3 (Fed. Cl. Spec. Mstr. Apr. 12, 2018).

        Petitioner requests compensation for 208.7 total hours billed by Mr. Slane and his
associates. Fees App. Ex. 1 at 35. The undersigned has reviewed the submitted billing entries and
while most of the time billed and tasks performed are reasonable, a small reduction to the overall
amount of attorneys’ fees to be awarded is required. Among the administrative/clerical tasks billed
are time for preparing documents and exhibits for filing (examples on 9/12/16, 9/29/16, 9/30/16
among others) and time for booking travel accommodations (examples on 7/12/17 and 7/13/17).
Fees App. Ex. 1 at 22 There are also several entries which, in the undersigned’s experience,
constitute excessive, redundant, or otherwise unnecessary billing. For example, time was billed
reviewing CMECF notifications for documents just filed by Petitioner’s own counsel and for
minute entries, entries which are essentially boilerplate language generated by CMECF to
memorialize a conference or hearing involving the Court and the parties, and billing even 0.1 hours
for review of these entries is, in the undersigned’s experience, likely excessive. See Krieg v. Sec’y
of Health & Human Servs., No. 16-1226V, 2018 WL 6427133, at *2 (Fed. Cl. Spec. Mstr. Nov. 2,
2018). There are also some instances of duplicate entries where one individually billed for review
of a document twice (e.g., on 10/4/16 and 10/14/16, Mr. Zgheib billed consecutive entries for
review of a routine scheduling order) or two individuals reviewed the same document when one
review would suffice (entries on 8/15/18 and 11/28/18 for two paralegals each reviewing the 15
Week Stipulation Order). Some of these entries were also billed for time greater than 0.1 hours,
which is excessive given the routine nature of many of these filings.

       Overall, in an effort to administer “rough justice” the undersigned shall reduce the final
award of attorneys’ fees by $1,000.00. Petitioner is therefore awarded final attorneys’ fees in the
amount of $43,035.95.

       c. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total of $3,266.40 in attorneys’ costs. This amount consists of acquiring medical records, the


                                                 3
           Case 1:16-vv-01225-UNJ Document 55 Filed 04/24/19 Page 4 of 4



Court’s filing fee, and travel expenses incurred due to meetings between Petitioner and Mr. Slane.
Petitioner has provided adequate documentation of all these expenses and all are reasonable in the
undersigned’s experience. Accordingly, the requested costs shall be awarded in full.

II.      Conclusion

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned has
reviewed the billing records and costs in this case and finds that Petitioner’s request for fees and
costs is reasonable. Based on the above analysis, the undersigned finds that it is reasonable to
compensate petitioner and his counsel as follows:

    Attorneys’ Fees Requested                                        $44,035.95
    (Reduction to Total Hours)                                      - ($1,000.00)
    Total Attorneys’ Fees Awarded                                    $43,035.95

    Attorneys’ Costs Requested                                       $3,266.40
    (Reduction of Costs)                                                 -
    Total Attorneys’ Costs Awarded                                   $3,266.40

    Total Amount Awarded                                             $46,302.35

       Accordingly, the undersigned awards a lump sum in the amount of $46,302.35,
representing reimbursement for reasonable attorneys’ fees and costs, in the form of a check
payable jointly to petitioner and petitioner’s counsel of record, Mr. Bruce W. Slane.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.3

         IT IS SO ORDERED.

                                              s/Katherine E. Oler
                                              Katherine E. Oler
                                              Special Master




3
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek
review. Vaccine Rule 11(a).
                                                 4
